This is a companion case to the cases of Texas Employers Insurance Association v. Mrs. Maranda Russell et al.,127 Tex. 230, 91 S.W.2d 317, and Texas Employers Insurance Association v. Maurice Snyder et al., 127 Tex. 228,  91 S.W.2d 320, this day decided. The defendants in error, are the beneficiaries under the Workmen's Compensation Law of J. W. Kenworthy, who lost his life in the same explosion that took the lives of J. B. Russell and J. H. Snyder. In this case, as in the Snyder case, the trial court sustained a general demurrer to the petition of the claimants. For the reasons assigned to the opinions in the companion cases, we order that the judgment of the Court of Civil Appeals be reversed and that of the trial court be affirmed.
Opinion adopted February 26, 1936.
Rehearing overruled April 15, 1936.